Citation Nr: 1025301	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  04-41 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
secondary to sexual assault.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. POULSON, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, denying, in pertinent part, the Veteran's 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

 In March 2006, the Veteran advised the RO that he had 
moved from California to North Carolina, and asked that 
his claim folder be transferred to the RO in Winston-
Salem, North Carolina.  Such transfer has still not been 
effectuated.

On appeal in October 2007 and September 2009, the Board remanded 
the case for further development, to include providing 
appropriate VCAA notice; obtaining VA treatment and other federal 
records; and providing a VA examination to determine the nature 
and etiology of any psychiatric disorder that may be present.


FINDING OF FACT

The negative evidence, including lack of evidence of any in-
service assault or treatment for psychological problems, is 
relatively equally-balanced with the positive evidence, including 
a credible detailed account of the in-service assault, personnel 
records establishing a poor performance review and request for 
shift change subsequent to the assault, and medical opinions 
relating the Veteran's PTSD to in-service sexual trauma.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
condition, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 4.125 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veteran's service connection claim for an acquired 
psychiatric condition, to include PTSD, has been considered with 
respect to VA's duties to notify and assist.  Given the favorable 
outcome noted above, no conceivable prejudice to the Veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

II.  Analysis

The Veteran seeks service connection for an acquired psychiatric 
condition, to include PTSD.  The Veteran has stated that he was 
sexually abused during service.  He contends that the personal 
assault took place sometime between April and July 1975, while he 
was stationed in Turkey.  Specifically, he claims that after 
walking in on his roommate having sex with a woman, both the 
roommate and the woman proceeded to sexually assault him.  
Afterwards, he ran out of the room and bumped into two other 
airman.  The Veteran stated that he was suicidal and incoherent, 
but that the airmen helped calm him down.  The Veteran has 
provided the name of the alleged perpetrator.  While the Veteran 
cannot remember the identity of the airmen, he has provided names 
of other airmen living in the barracks at the time.  He claims 
that he reported the incident to his supervisor the following day 
and requested a shift change since he and the roommate worked 
together.  He further contends that he sought treatment for 
headaches after the incident.  See February 2008 stressor 
statement; June 2005 statement; March 2004 Notice of 
Disagreement; and December 2002 statement.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service. 38 C.F.R. 
§ 3.303(d).

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  The 
Board recognizes that the present case falls within the category 
of situations, to include allegations of sexual assault, in which 
it is not unusual for there to be an absence of service records 
documenting the events of which the Veteran alleges.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 281 (1999).  The amendments to 
38 C.F.R. § 3.304(f) noted above reflect a recognition that 
service records may not contain evidence of personal assault, and 
that alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in-
service stressor premised on personal assault.  See YR v. West, 
11 Vet. App. 393, 399 (1998).

Specifically, under 38 C.F.R. § 3.304(f)(3) (2009), if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may corroborate 
the veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases, and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  38 
C.F.R. § 3.304(f)(3) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records (STRs) are negative for any 
treatment regarding the in-service assault.  Although the Veteran 
sought treatment for headaches after the alleged incident, the 
STRs establish that he complained of headaches prior to the 
incident, including upon enlistment.  

Service personnel records show that the Veteran's performance 
report for January 1973 to January 1974 reflects scores in the 7-
9 (9 being the highest) range.  His January 1974 to August 1974 
evaluation shows scores in the 5-7 range.  The September 1974 to 
March 1975 evaluation shows scores in the 7-9 range.  For the 
period of March 1975 to June 1975, the Veteran scored in the 7-8 
range.  The June 1975 to June 1976 evaluation shows scores in the 
6-7 range.  The reporting official stated that the Veteran 
carried out his duties in a minimally satisfactory manner; 
required close supervision; and "frequently had difficulty in 
carrying out instructions."  The June to October 1976 assessment 
shows scores in the 8-9 range.  The reporting official noted that 
the Veteran had become more assertive and needed a minimum of 
supervision, and that his performance had improved substantially.  
Service personnel records establish that the Veteran requested a 
change of station in April 1975, which was approved.  

After service, the Veteran and his wife sought marriage 
counseling through the VA.  Progress reports dated March and May 
1979 show that the Veteran referenced a sexual problem/difficulty 
prior to their marriage, but was reluctant to discuss it.  These 
records do not contain a psychological diagnosis.  However, the 
counselor noted the Veteran's anger and anxiety issues and stated 
that he had a schizoid personality.

A private treatment record dated May 2001 shows that the Veteran 
was diagnosed with depression after he was laid off from his job.

Treatment records from the Northbay Veterans Center for the 
period of January 2001 to January 2004 show that the Veteran 
initially described his military experience as "good."  In 
January 2002, the Veteran stated there was "a lot surfacing 
after 45 years."  He described childhood sexual abuse by his 
mother, a homosexual experience when he was a teenager, and 
sexual molestation by a barracks roommate and his girlfriend 
while stationed in Turkey.  The Veteran was very tearful when 
sharing the "previously repressed trauma."  In November 2002, 
the therapist reviewed the Veteran's service records, which were 
unremarkable "other than a decrease in his evaluation grades 
subsequent to his arrival in Turkey."  The Veteran shared 
pictures of the base and the surrounding town in Turkey, 
including the barracks where he was sexually molested, and stated 
that the reason for sharing the photos was to convince his 
therapist that his claims were valid.  In August 2003, the 
Veteran became "extremely emotional" when discussing the rape.  
He reported feeling very suicidal at the time, and stated that he 
continued to have suicidal thoughts.

A May 2003 letter from K.C.B., the Veteran's therapist at the 
Northbay Veterans Center, states that the Veteran had received 
treatment on a monthly basis since January 2001, and that he had 
been diagnosed with PTSD.  The letter states that the Veteran's 
symptoms included intrusive and distressing recollections and 
nightmares of sexual trauma experienced while stationed in 
Turkey.  He also suffered from suicidal ideations, a sense of 
helplessness and hopelessness, flashbacks, and intense 
psychological and physiological responses to cues that remind him 
of his traumatic experiences.  He had difficulty sleeping and 
concentrating.  He reported irritability, anger, rage, 
hypervigilance, and an exaggerated startle response.  The 
therapist wrote:  "Despite the lack of evidence to substantiate 
his claim (as is often the case in situations involving male 
sexual trauma) it is obvious by the dramatic drop in his 
performance evaluation and a subsequent request for a transfer to 
another shift, that a traumatic event did happen."

A VA treatment record dated August 2002 shows that the Veteran 
was tearful and agitated.  He reported being sexually molested by 
his mother as a small child.  His father was physically and 
mentally abusive.  The Veteran was involved in a homosexual 
relationship when he was a teenager.  He reported being "very 
promiscuous with prostitutes" while stationed in Turkey.  The 
nurse deferred providing a diagnosis.  A few days later, the 
Veteran saw a psychiatrist.  The doctor wrote "[h]e vaguely 
refers to a sexual experience with a couple while in the military 
but says he [is] too embarrassed to talk about it."  He 
presented with a mixture of depression and anxiety, the level of 
which seemed to fluctuate a great deal.  The Axis I diagnosis was 
depressive disorder, not otherwise specified.  The Axis II 
diagnosis was personality disorder, traits from all 3 clusters.  
The doctor determined that the Veteran's condition could best be 
subsumed under Adjustment Disorder with mixed Anxiety and 
Depressed Mood, severe.  

VA treatment records dated September 2002 to September 2003 
contain a PTSD diagnosis.  The Veteran participated in an anger 
management group during this time period.  A September 2002 
treatment record shows that the doctor felt it was unlikely that 
medication would help the Veteran "since so much of his pain and 
dysphoria is due to the significant change in his economic 
status."  

March 2004 VA treatment records show that the Veteran reported 
increasing difficulties with employment, anxiety, and depression 
since being laid off in 1999.  The doctor noted that "[o]nly 
when asked" did the Veteran report being raped while in the 
service in Turkey.  He reportedly thought about the incident on a 
daily basis.  He stated that it was only recently that had he 
been able to talk about it for the first time, and that he "fell 
apart emotionally when he did."  The Veteran stated that he had 
reported the incident while in service but did not know if there 
was a record of it.  The doctor noted that the Veteran's 
presentation and history appeared to be consistent with his 
report, but he declined to "push for details."

A May 2004 VA PTSD examination report shows the Veteran 
complained of being rejected and reported an extreme fear of the 
unknown.  He also complained of a recurring sleep disturbance, 
which appeared to be related to chronic pain from orthopedic 
problems and peripheral neuropathy and depression.  The Veteran 
reported being sexually assaulted by a black male and woman while 
on active duty in Turkey.  He complained of occasional 
nightmares, but the examiner determined they were not replays of 
the sexual assault.  The Veteran reported extreme anger and 
increased intrusive memories of the assault, as well as a history 
of intermittent irritability and rage reactions.  The examiner 
noted that the Veteran had tried to "bury" the incident for 
many years and did not want to think about it.  The examiner 
noted that the sexual assault was "well documented in his 
stressor statement."  The Veteran did not mention any sexual 
abuse by his mother, but the examiner noted that it was mentioned 
in treatment records.  Upon examination, the Veteran's mood was 
somewhat labile.  His abstract reasoning was somewhat poor, and 
there was some impairment noted in concentration and well as 
long- and short-term memory.  The Veteran was "somewhat vague 
and unclear" about the possibility of auditory hallucinations.  
There was no clear evidence of paranoia.  The Axis I diagnosis 
was major depressive disorder.  The Axis II diagnosis was mixed 
personality disorder with narcissistic and borderline features.  
The Axis IV diagnosis included a history of sexual assault.  The 
examiner determined that the Veteran suffered from serious mixed 
character pathology.  He opined that "[i]t is unlikely that his 
military experiences caused this condition, but it is highly 
likely that the sexual assault he reports exacerbated it and made 
his present ability to function far more difficult."  The 
examiner further determined that being laid off in 1999 "appears 
to have been a significant precipitating event for [the 
Veteran's] downward spiral in terms of depression, anger, 
impaired ability to relate to other people, and feelings of 
desperation."

A September 2005 VA treatment record shows that the Veteran 
reported sexual trauma as a child.  When asked about military 
trauma, he replied "I'm not going into it."  He explained that 
he had already gone into detail about the incident with another 
therapist and did not feel comfortable discussing it with the 
doctor.  Upon examination, his attitude alternated between 
cooperative and conciliatory to adamant opposition to 
psychological testing.  His eye contact was appropriate, but 
sometimes too intense.  His affect was very dramatic and labile.  
His mood was depressed.  His speech was obfuscating and he did 
not answer questions concretely.  The Veteran presented with a 
chronic and pervasive negativity.  The Axis I diagnosis was rule 
out bipolar disorder not otherwise specified.  The Axis II 
diagnosis was personality disorder not otherwise specified with 
histrionic and borderline features.  

A November 2005 treatment note shows that the Veteran was calmer 
but continued to be obsessed with "negative aspects of the 
modern world."  The doctor noted a marked decrease in the speed 
of the Veteran's thinking and speech.  Depression was apparent.  
The Veteran was suspicious when answering trauma-related 
questions.  He declined a PTSD screening.  The assessment was 
"coping with significant inability to organize activities and 
thoughts apparently secondary to a bipolar disorder."

A May 2006 treatment note shows that the Veteran described being 
raped while in the military and sexually abused by his mother as 
a child.  He did not report intrusive thoughts or vivid dreams.  
He complained of problems with his temper.  The Veteran was 
cooperative and his affect was appropriate.  The doctor noted 
that he was psychiatrically stable.  The Axis I diagnoses 
included bipolar disorder, not otherwise specified, and history 
of adult sexual trauma rule out military sexual trauma and PTSD.  
The Axis II diagnosis was personality disorder, not otherwise 
specified, narcissistic traits.  April 2007, September 2008 and 
March 2009  treatment notes contain the same diagnoses.  In 
September 2008, the Veteran's wife reported that the Veteran 
became angry whenever he referred to the alleged military sexual 
trauma incident in Turkey.

A December 2009 VA PTSD examination report shows that the Veteran 
reported being physically abused by his parents.  He also 
reported being raped in 1975 while stationed in Turkey, and 
described feeling a sense of helplessness and horror at the time, 
but did not want to go into further detail about the incident.  
The Veteran reported recurrent and intrusive distressing 
recollections of the incident, including images, thoughts, or 
perceptions.  He also reported recurrent distressing dreams of 
the event, as well as intense psychological and physiological 
distress when exposed to internal or external cues that 
symbolized or resembled the event.  The Veteran complained of a 
sleep disturbance, irritability, hypervigilance, and an 
exaggerated startle response.  Upon examination, the examiner 
noted handwringing.  The Veteran was cooperative and attentive.  
His mood was agitated and depressed.  He was easily distracted 
and had a short attention span.  His thought process was 
described as racing.  The Veteran discussed vague thoughts about 
not wanting to live but denied a current plan or intent.  The 
examiner diagnosed chronic PTSD due to military sexual trauma and 
bipolar disorder.  He opined that "it is at least as likely as 
not that the PTSD is causally linked" to the military sexual 
assault.  Although the examiner noted consistent documentation of 
bipolar disorder, he determined that the evidence of behavior 
changes in service are not sufficient enough to conclude if it is 
as least as likely as not that this disability had its onset 
during service without mere speculation.

The Veteran currently has PTSD and a number of other psychiatric 
disabilities.  While the record does not show any treatment for 
psychological problems in service or any indication that a sexual 
assault took place, the Veteran has provided credible detailed 
statements regarding the assault.  VA treatment records dated in 
1979 note the first findings of a psychological problem in the 
Veteran.  At that time, he alluded to a sexual problem that 
preceded his marriage.  However, it was not until January 2002 
that the Veteran related the military sexual assault, at which 
time he became tearful.  He has indicated that the sexual trauma 
took place between April and July 1975.  In May 2003, his 
therapist at the Veterans Center determined that the Veteran's 
PTSD was directly related to his in-service sexual trauma.  A May 
2004 VA examiner diagnosed major depressive disorder and mixed 
personality disorder; she determined that, while it was unlikely 
that the military sexual trauma caused this condition, it was 
"highly likely" that the sexual assault exacerbated the 
condition.  However, it is unclear which diagnosis the 
psychologist was referring to. 
In December 2009, a VA examiner diagnosed chronic PTSD due to 
military sexual trauma.  The Veteran's personnel records indicate 
that he had less than stellar performance reviews for the periods 
of January to August 1974, and from June 1975 to June 1976.  
While his June to October 1976 performance review improved, the 
Board notes that it covers the time period for which the Veteran 
requested and received a shift transfer.

The negative evidence in this case, including lack of evidence of 
any in-service assault or treatment for psychological problems, 
is relatively equally-balanced with the positive evidence 
including the Veteran's credible and detailed statements 
regarding the assault, evidence of performance problems and a 
shift request subsequent to the incident; and medical opinions 
relating the Veteran's PTSD to in-service sexual trauma.  Thus, 
all doubt is resolved in the Veteran's favor and service 
connection for PTSD is warranted. See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is granted, subject to the rules and 
payment of monetary benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


